UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1994


BRIAN B. CLYBURN,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



Appeal from the United States Tax Court.      (Tax Ct. No. 7060-15)


Submitted:   January 31, 2017              Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian B. Clyburn, Appellant Pro Se.   Melissa Briggs, Teresa E.
McLaughlin, Gilbert Steven Rothenberg, Senior Attorney, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; William J.
Wilkins, INTERNAL   REVENUE  SERVICE,   Washington,  D.C.,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brian B. Clyburn appeals the tax court’s orders dismissing

his petition for failure to prosecute.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the tax court.   Clyburn v. Comm’r, Tax Ct.

No. 7060-15 (U.S. Tax Ct. May 26, 2016).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2